DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19-24, 34, 37, 39-40, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir et al (US 6,201,579 B1) in view of Densham et al (US 20130128054).

As to claim 19, Tamir discloses a camera beacon (FIGS. 1-2, LED device 30) comprising:
a body mountable onto a camera device (FIGS. 1-2, LED device 30 mounted on camera 14);
three or more light sources positioned on the body (col. 4, lines 48-59; see FIGS. 5-7, LEDs 720-760);
a first data port for at least receiving lens data from a lens of the camera device (FIG. 2 and col. 5, lines 47-53, computer 46 receives measurement of the zoom-focus obtained by the use of zoom-focus sensors which read and transmit the information in synchronised mode to the TV vertical sync; see col. 2, lines 51-52, the zoom-focus can be provided from a coded chroma-key panel);
a second data port for at least receiving position data of the three or more light sources (FIGS. 1-2 and col. 5, lines 10-46, computer 46 receiving positions of LEDs 720-760 detected by cameras 22 and 26 and position sensing analysis unit 40); and
a processor (FIG. 2, computer 46) configured to at least: individually control each of the three or more light sources (FIG. 1B, driving electronics 32 and SYNC 322; col. 5, lines 2-4, The LEDs 720-760 may be sequentially activated), and compute a unified output that comprises lens data, position data of the camera beacon, and orientation data of the camera beacon (col. 4, lines 7-15 and 28-39, The output of camera 14 … The output of this unit is fed to a graphics computer 46 where it is combined with the output of the position sensing analysis unit 40; col. 5, lines 47-53, All that is then required is for a measurement of the zoom-focus This can be obtained by the use of zoom-focus sensors which read and transmit the information in synchronised mode to the TV vertical sync. This information is read into the control unit 46 and thus the system can be operated with a solid uni-color chroma-key panel; see FIGS. 5-7 and col. 5, lines 7-37 describing positions and orientations of the LEDs).
Tamir fails to explicitly disclose individually control three or more different flashing patterns corresponding to each of the three or more light sources.
However, Densham teaches individually control three or more different flashing patterns corresponding to each of the three or more light sources (see [0049]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one ordinary skills in the art to modify Tamir using Densham’s teachings to individually control three or more different flashing patterns corresponding to each of the three or more light sources in order to distinguish a visual tracking signal of a tracking unit from other lights sources (e.g. stage lighting, car lights, decorative lights, cell-phone lights, etc.) that are within the vicinity of the tracking unit (Densham; [0049]).

As to claim 20, the combination of Tamir and Densham further discloses wherein the three or more light sources comprise infrared light emitting diodes (Tamir; col. 3, lines 37-40).

As to claim 21, the combination of Tamir and Densham further discloses wherein the three or more light sources protrude from the body in a fixed spaced relation to each other (Tamir; FIGS. 5-7).

As to claim 22, the combination of Tamir and Densham further discloses wherein the three or more light sources are embedded in a surface of the body in fixed spaced relation to each other (Tamir; FIGS. 5-7).

As to claim 23, Tamir as modified by Densham fails to explicitly disclose further comprising an inertial measurement unit.
However, Densham teaches further comprising an inertial measurement unit (FIG. 2, IMU 130).
At the time before the effective filing date of the claimed invention, it would have been obvious to one ordinary skills in the art to modify Tamir using Densham’s teachings to include an inertial measurement unit in order to measure angular orientation and inertial acceleration (Densham; [0052]).

As to claim 24, the combination of Tamir and Densham further discloses wherein the unified output further comprises a time code that synchronizes the lens data, the position data and the orientation data (Tamir; col. 5, lines 47-53, computer 46 receives measurement of the zoom-focus obtained by the use of zoom-focus sensors which read and transmit the information in synchronised mode to the TV vertical sync. This information is read into the control unit 46; see also col. 2, lines 4-6, the defined time period is shorter than the further defined time period and both periods are synchronised to the frame synchronisation of the studio equipment).

As to claim 34, Tamir disclose a system for tracking a camera and processing images from the camera (FIGS. 1-2), comprising: 
a camera beacon mountable onto the camera (FIGS. 1-2, LED device 30 mounted on camera 14), the camera beacon comprising: a memory for storing an identifier of the camera (FIG. 2 and col. 5, lines 47-53, computer 46 receives measurement of the zoom-focus obtained by the use of zoom-focus sensors which read and transmit the information in synchronised mode to the TV vertical sync. This information is read into the control unit 46); 
a processor (FIG. 2, computer 46) configured to at least control the three or more light sources to respectively flash (FIG. 1B, driving electronics 32 and SYNC 322; col. 5, lines 2-4, The LEDs 720-760 may be sequentially activated);
an optical tracking system comprising at least two spaced apart optical sensors that are configured to visually track a position of the camera beacon using the three or more light sources (FIG. 1, camera 22 and camera 26; col. 5, lines 10-46, computer 46 receiving positions of LEDs 720-760 detected by cameras 22 and 26 and position sensing analysis unit 40; see FIGS. 5-7 and col. 5, lines 7-37); and 
a server system (FIG. 2, computer 46) that is configured to receive images captured from the camera and the position data of the camera beacon, and synchronize the images and the position data using timing data (col. 4, lines 7-15 and 28-39, The output of camera 14 … The output of this unit is fed to a graphics computer 46 where it is combined with the output of the position sensing analysis unit 40; col. 5, lines 47-53, computer 46 receives measurement of the zoom-focus obtained by the use of zoom-focus sensors which read and transmit the information in synchronised mode to the TV vertical sync. This information is read into the control unit 46; see also col. 2, lines 4-6, the defined time period is shorter than the further defined time period and both periods are synchronised to the frame synchronisation of the studio equipment).
Tamir fails to explicitly disclose control the three or more light sources to respectively flash according to three or more uniquely identifiable flashing patterns, and each one of the three or more uniquely identifiable flashing patterns are associated with the identifier of the camera.
However, Densham teaches control the three or more light sources to respectively flash according to three or more uniquely identifiable flashing patterns, and each one of the three or more uniquely identifiable flashing patterns are associated with the identifier of the camera (see [0049]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one ordinary skills in the art to modify Tamir using Densham’s teachings to control the three or more light sources to respectively flash according to three or more uniquely identifiable flashing patterns, and each one of the three or more uniquely identifiable flashing patterns are associated with the identifier of the camera in order to distinguish a visual tracking signal of a tracking unit from other lights sources (e.g. stage lighting, car lights, decorative lights, cell-phone lights, etc.) that are within the vicinity of the tracking unit (Densham; [0049]).

As to claim 37, the combination of Tamir and Densham further discloses wherein the server system is further configured to automatically modify the images captured by the camera based at least on the position data (Tamir; col. 4, lines 7-15, The output of camera 14 is fed via a video switcher 42 (which enables several cameras to be used) to a perspective transformation computation unit 44 … By using the output of unit 40 to constrain the calculation done at unit 44 an accurate perspective transformation for the background is now extracted). 

As to claim 39, Tamir as modified by Densham fails to explicitly disclose further comprising a target tracking beacon that is visually trackable by the optical tracking system, and the server system is further configured to receive and synchronize position data of the target tracking beacon with the images and the position data of the camera beacon. 
However, Densham teaches further comprising a target tracking beacon that is visually trackable by the optical tracking system (FIG. 1, tracking unit 104 and LED 126), and the server system is further configured to receive and synchronize position data of the target tracking beacon with the images and the position data of the camera beacon (see [0044], [0069]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one ordinary skills in the art to modify Tamir using Densham’s teachings to include a target tracking beacon that is visually trackable by the optical tracking system, and the server system is further configured to receive and synchronize position data of the target tracking beacon with the images and the position data of the camera beacon since the combination of the image tracking and inertial tracking accurately provides six degrees of freedom at very high response rates, the objects can be tracked from far distances, and multiple objects can be tracked by simply attaching a tracking unit 104 onto each object that is to be tracked (Densham; [0050]).

As to claim 40, the combination of Tamir and Densham further discloses wherein the server system is further configured to automatically modify the images captured by the camera based on the position data of the camera beacon and the position data of the target tracking beacon (Tamir; col. 4, lines 7-15, The output of camera 14 is fed via a video switcher 42 (which enables several cameras to be used) to a perspective transformation computation unit 44 … By using the output of unit 40 to constrain the calculation done at unit 44 an accurate perspective transformation for the background is now extracted).

As to claim 42, the combination of Tamir and Densham further discloses wherein the camera beacon receives timing data via a wired data connection (Tamir; FIG. 1B, SYNC 322). 

As to claim 43, Tamir as modified by Densham further discloses wherein the camera beacon receives timing data via a (Tamir; FIG. 1B, SYNC 322).
Tamir fails to explicitly disclose a wireless data connection.
However, it is well known in the art to use wireless data connection as evidenced by Densham (see [0051]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one ordinary skills in the art to modify Tamir to use a wireless data connection in order to, for example, create a wireless mesh allowing the tracking engine to more easily communicate with the one or more tracking units (Densham; [0052]).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir et al (US 6,201,579 B1) in view of Densham et al (US 20130128054) further in view of Aman et al (US 20070279494).

As to claim 38, the combination of Tamir and Densham fails to explicitly disclose wherein the server system is further configured to automatically modify the images by cropping the images. 
However, Aman teaches wherein the server system is further configured to automatically modify the images by cropping the images (see [0406]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one ordinary skills in the art to modify the combination of Tamir and Densham using Aman’s teachings to automatically modify the images by cropping the images in order to form a minimal image (Aman; [0406]).

Allowable Subject Matter
Claims 35-36 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482